           Case 3:19-cv-00652-LRH-CLB Document 63 Filed 05/18/21 Page 1 of 2



 1   MARK MAUSERT
     Nevada State Bar No. 2398
 2   729 Evans Avenue
 3   Reno, Nevada 89512
     (775) 786-5477 Telephone
 4   (775) 786-9658 Facsimile
     mark@markmausertlaw.com
 5
     Attorney for Plaintiffs
 6
                                    UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8

 9
      CHELSEA LONG & JULIE RAMOS,                         Case No.: 3:19-cv-00652-LRH-CLB
10
                                    Plaintiffs,
11                   vs.                                  STIPULATION AND [PROPOSED]
                                                                          ORDER      FOR
                                                          DISMISSAL WITH PREJUDICE
12    DIAMOND DOLLS OF NEVADA, LLC,
13    dba SPICE HOUSE, JAMY KESHMIRI,
      KAMY KESHMIRI and CLIFTON KYLE
14    SMITH,

15                                  Defendants.
                                                      /
16

17            Plaintiffs, CHELSEA LONG and JULIE RAMOS, and Defendants, DIAMOND DOLLS OF
18   NEVADA, LLC, dba SPICE HOUSE, JAMY KESHMIRI, KAMY KESHMIRI and CLIFTON KYLE
19   SMITH, by and through their respective counsel of record, hereby stipulate and respectfully request
20   an order dismissing the entire action with prejudice, with no party being the prevailing party.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
        Case 3:19-cv-00652-LRH-CLB Document 63 Filed 05/18/21 Page 2 of 2



 1
              Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
 2
     Order.
 3
     DATED this 18th day of May, 2021.                         DATED this 18th day of May, 2021
 4   MARK MAUSERT LAW OFFICE                                   SIMONS HALL JOHNSTON PC
 5
     By: /s/ Mark Mausert                                      By: /s/ Anthony Hall
 6   MARK MAUSERT                                              ANTHONY HALL
     729 Evans Avenue                                          KENDRA JEPSEN
 7   Reno, Nevada 89512                                        6490 S. McCarran Blvd., Suite F-46
     Attorney for Plaintiffs                                   Reno, Nevada 89509
 8
                                                               Attorneys for Defendants
 9

10

11

12                                                          IT IS SO ORDERED.
13
                                                            Dated
                                                            DATED thisthis
                                                                        _____
                                                                           24thday
                                                                                dayofof_____________,
                                                                                        May, 2021.    2021.
14

15

16
                                                            _______________________________________
17                                                          UNITED
                                                            LARRY R.STATES
                                                                      HICKSMAGISTRATE JUDGE
                                                            UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       2.
